Per Curiam.

Judgment entered December 15, 1975 modified by decreasing the total recovery to the sum of $700, with interest and costs; as modified, affirmed, without costs.
There was insufficient evidence in the record to support the trial court’s finding that the act of defendant in refusing to unload all luggage from its plane in Rio de Janeiro constituted "wilful misconduct” within the purview of subdivision (1) of article 25 of the Warsaw Convention (49 US Stat 3020; Grey v American Airlines, 227 F2d 282).